UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1654


JOSEPH CORNELIUS RUDDY, JR.; JOANNE C. RUDDY,

                    Petitioners - Appellants,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 14602-15L)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Cornelius Ruddy, Jr., Joanne C. Ruddy, Appellants Pro Se. Robert Joel Branman,
Melissa Briggs, Joan Iris Oppenheimer, Tax Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joanne C. Ruddy and Joseph Cornelius Ruddy, Jr., appeal the tax court’s order

granting summary judgment in favor of the Commissioner on their petition seeking

review of the Commissioner’s notice of determination with respect to collection of their

2009 federal income tax liability. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the tax court. Ruddy v. Comm’r,

Tax Ct. No. 14602-15L (U.S. Tax Ct. Feb. 22, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2